Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to communications entered 2/25/2021

Claims Pending	1,2,4-9,12,13,15,16,18,19,23-29,31,32,34,35,38-43 
Claims Under Consideration	1,2,4-9,12,13,15,16,18,19,23-29,31,32,34,35,38-43 

Priority
This application has a filing date of 06/20/2019 and is a CON of 14/907,511 filed 01/25/2016 (now PAT 10351847). 14/907,511 is a 371 of PCT/GB2014/052242 07/23/2014

Acknowledgment has been made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to UNITED KINGDOM document no. 1313352.5 filed 07/26/2013. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file of 14907511.

Withdrawn Objection(s) and/or Rejection(s)
The following rejection(s) are hereby withdrawn in view of applicant's amendments to the claims:
Claim 1 under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Zuckermann et al (WO 94/13623)

Maintained Claim Rejections - 35 USC § 103

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1,2,4-9,23-29,31-32,34,35 plus 40-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zuckermann et al (WO 94/13623) as evidenced by Lam et al (WO 92/00091) in view of Gyuris et al (WO O3/061596 – IDS entry 6/20/2019).
Concerning claim 1 (in part), claim 5 lines 2-3 as drawn DNA being covalently attached to a carrier and claim 40, Zuckermann et al teach throughout the document and especially section C from p 17 to p 19 line 2 and figure 3, a carrier to which is attached a peptide and DNA encoding the peptide, wherein the peptide may include at least one non-natural amino acid and wherein the DNA is covalently attached to the carrier and wherein the carrier is not a phage particle. Additionally regarding claim 5 line 2 and claims 23,25,26,27,41,42 and 43 the carriers of Zuckermann et al constitute a Lam et al who in turn teach random libraries will all possible combination of monomers (e.g. L-amino acids, etc.), each peptide borne on separate beads (c.f. p 91 lines 3-19 and section 5.5.1), the beads which may be screened for binding, thereby reading on further on claim 27 and claims 28,29,31,32 and 34. Lastly in example 2, Zuckermann et al suggest peptide ligands may be alternatively cleaved from the beads for analyzing binding in solution per claim 35.  
Also in figure 3 and p 27 line 36 Zuckermann et al suggest inkers with at least two degrees of freedom (flexible) per claim 6. 
Zuckermann et al do not teach: peptides with secondary structure constrained by at least one internal linkage between at least two amino acids such as set forth in claims 1 and 2; peptides N or C terminally or internally fused to a beta2-microglobulin for presentation nor DNA encoding thus, such as set forth inter alia in claims 4,5 7 line 2,8-9.  	Gyuris et al teach throughout the document and especially the title, Gyuris claims 47-48, from p 9 line 28 to p 10 line 2 and the fourth paragraph of p 26, chimeric serum peptide display proteins (CSPs) such as beta-2-microglobulin with peptides fused to the protein amino or carboxyl terminus or an internal site as well as vectors encoding thus and optionally with secondary structure constrained by at least one internal linkage between at least two amino acids, thereby reading on claim 2 and 1 and inter alia in claims 4, 5, 7 line 2, 8 and 9. See also Gyuris claim 51.

It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the DNA encoded carriers of Zuckermann et al in preparing beta-2-microglobulin adducts of Gyuris et al. 
One of ordinary skill in the art would have been motivated to utilize the DNA encoded carriers of Zuckermann et al in preparing beta-2-microglobulin adducts of Gyuris et al since at p 9 lines 18-19, Gyuris et al explicitly states on that the invention specifically contemplates the peptides identified being converted into peptidomimetics, which is precisely what Zuckermann et al provides as peptide-like compounds or peptoids (cf. summary of the Invention on p 6). 
Accordingly, the above cited prior art suggests or motivates the practice of presently claimed subject matter and also supports a reasonable expectation of success concerning the limitations thereof.

***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments. 
Response to Arguments
The remarks accompanying the present response argue not all elements are taught.


Response to Arguments
The remarks accompanying the present response argue: (i) not all elements are taught; (ii) motivation differs from the present application; and (iii) an expectation of success is lacking.
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
Concerning (i), more specifically starting with the first full paragraph at p 8, the current remarks urge: the Gyuris reference does not teach attaching DNA to a carrier and carriers that are not phage particles as is now recited in currently amended claims 1 and 5; and further the remarks urge the Zuckermann reference does not teach beta2microglobulin.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the Zuckermann document plainly discloses in figure 8, or figure 3 as mentioned in the last office action and supra for instance a carrier with a peptide and DNA encoding the peptide, such that the DNA is covalently attached to the carrier and the carrier is not a phage; whereas Gyuris claims 47-48, p 9 line 28 to p 10 line 2 and the fourth paragraph of p 26 suggests beta2microglobulin+peptide fusions or insertions 
Concerning (ii), in response to applicant's allegation that the purpose of serum protein-peptide fusions in Gyuris is for the identification of a drug candidate comprising both a peptide (with binding activity) and a fused serum protein, whereas beta2microglobulin in the present invention is a structural feature of the screening process itself and any candidate peptide identified by a screen would be developed alone, not in a peptide fusion with beta2microglobulin, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Concerning (iii), in response to applicant's argument that the phage vectors encoding chimeric serum peptides used by Gyuris are somehow incompatible with the Zuckermann carriers, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Likewise, this is not found persuasive because the arguments of counsel cannot take the place of evidence in the record. In re  Schulze,346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from 

Claims 1,2,4-9,23-29,31-32,34,35 plus 40-43 and 13,15,16,18,19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zuckermann et al (WO 94/13623) in view of Gyuris et al (WO O3/061596 – IDS entry 6/20/2019) an further in view of Keefe et al (2001 Protein Expression and Purification 23:440-6)
Zuckermann et al in view of Gyuris et al is relied upon as above.
Zuckermann et al in view of Gyuris et al do not teach immobilization by a specific binding pair being: a streptavidin carrier and a streptavidin binding protein fusion; nor an epitope fusion and it’s antibody on a carrier per claims 7 lines 2 and 3, 13,15,16,18 and 19.
Keefe et al teach throughout the document and especially the first page of the paper, immobilization by a specific binding pairs including streptavidin carriers and a streptavidin binding peptide (SBP) fusion as well as an epitope fusion and it’s antibody on a carrier per claims 7 lines 2 and 3, 13,15,16,18 and 19.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to immobilize beta-2-microglobulin-peptide-DNA conjugates as suggested by Zuckermann et al in view of Gyuris et al via a fused SBP or epitope tag of Keefe et al.

One of ordinary skill in the art would have had a reasonable expectation of success immobilizing conjugates suggested by Zuckermann et al in view of Gyuris et al  with the tag strategy of Keefe et al in view of affinity chromatography (e.g. with antibodies which recognize an epitope) constituting a robust technique employed in the art for decades half a century as well as the excellent results with SBP demonstrated by Keef et al, vis-à-vis the first paragraph of the text and figures 2 and 3. 

Response to Arguments
The remarks accompanying the present response argue: (i) not all elements are taught
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
More specifically concerning (i), starting in the paragraph spanning pp 9-10, the current remarks urge: Keefe do not teach carriers that have protein and their encoding DNA, nor beta2microglobulin
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, again the Zuckermann reference discloses in figure 8, or figure 3 as mentioned in the last office action and supra, for instance, a carrier with a peptide and DNA encoding the peptide; whereas Gyuris claims 47-48, p 9 line 28 to p 10 line 2 and the fourth paragraph of p 26, suggests beta2microglobulin+peptide fusions or insertions which may constrain secondary structure by indeed the same means as the most preferred embodiment set forth in paragraph 0013 of the present published application.

Updated Claim Rejection(s) – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Zuckermann et al (WO 94/13623)
	Although the conflicting claims are not identical, they are not patently distinct from each other because, for example, said present claims represent obvious structural variants of all that is recited in the offending claims of ‘847, for example or, alternatively overlap in scope to a large extent and, as a result, the overlapping claims would be rendered obvious.
	The following is illustrative.
	For claim(s) 4, ‘847  claims beta2 microglobulin attached to a peptide (e.g. see claim(s) 3)
	For claim(s) 7, ‘847 claims the same flexible linkers (e.g. see claim(s) 5).
	For claim(s) 8, ‘847 claims the same fusion proteins and encoding DNA (e.g. see claim(s) 6).
	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify embodiments of ‘847 that fall outside the scope of the present application to select a specifically disclosed embodiment that falls within the scope of the present application because each set of claims concern compositions with similar physiochemical properties and biological activity. Furthermore, one of ordinary skill in the art would have been motivated to make such a modification because such modifications are disclosed as “preferred” since the dependent claims of ‘847 “teach toward” Applicant’s presently claimed carriers, especially in view of Zuckermann et al, who teach DNA covalently bound to carriers as beneficial toward 

Response to Arguments
Applicants request that the rejection be held in abeyance and will consider filing a terminal disclaimer (TD) upon indication of allowable subject matter.
In this vein, Applicant is advised any abeyance offered in MPEP 804(I)(B) concerns applications for which formal matters remain but are otherwise allowable. Here, rejections under 35 USC 103 and 112 remain, thus until said TD is filed or Applicant persuasively argues the present claims are not obvious over US 10351847, the foregoing double patenting rejection shall be maintained.

Maintained & Updated Claim Objections
Claims 12 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as appropriate.
Claim 39 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639